DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 03/17/2021, has been received and made of record.  In response to the most recent Office Action, dated 12/22/2020, claims 1, 2, 5, 10, 14, and 18 have been amended.

Response to Arguments
Applicant’s arguments, regarding newly amended claims have been fully considered and are persuasive.  The previous rejection has been withdrawn.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “an information handling system comprising: a housing having first and second housing portions; a hinge rotationally coupling the first and second housing portions to rotate between closed and open positions; plural processing components disposed in the housing and operable to cooperate to process information; a display disposed over the first and second housing portions and the hinge, the display having a flat configuration in the open position and a folded configuration in the closed position; plural sensors operable to sense operating conditions associated with the display including at least temperature and rotational orientation of the display; and a display manager interfaced with the plural sensors and operable to apply the sensed operating conditions to determine one or more operating constraints including at least an amount of force applied to the display and to apply the operating constraints to adapt operating conditions of the display including at least restricting the amount of force applied to the display”.

Regarding claim 10: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “a method for managing information handling system rotational orientation, the method comprising: monitoring operating conditions associated with plural regions of a display integrated in the information handling system, the operating conditions including at least temperature; storing the operating conditions; analyzing the operating conditions to determine plural operating constraints within each of the plural regions, the plural operating constraints including at least force applied to fold the display; detecting at one of the plural regions an operating condition within a threshold of one of the plural operating constraints; in response to the detecting, an operating condition within a threshold of one of the plural operating conditions, adapting operating conditions of the display to adjust the operating condition to within the threshold; and restricting folding of the display until the operating condition is within the threshold”.

Regarding claim 18: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “a display manager comprising: a processor operable to execute instructions and to interface with plural sensors; and a non-transitory memory interfaced with the processor and storing instructions that execute on the processor to: monitor operating conditions associated with a folding region of a display including at least a temperature at the folding region; store the operating conditions; determine one or more operating constraints for the folding region based upon the stored operating conditions; detect at the folding region an operating condition within a threshold of one or more of the one or more plural operating constraints; in response to the detect at the folding region an operating condition within a threshold of the one or more of the operating conditions, locking the display from folding; and in response to the detect at the folding region an operating condition within a threshold of one or more of the operating constraints, adapting operating conditions of the display to outside of the threshold”.

Claims 2-9, 11-17, and 19-20 are allowed because of their dependency on the allowed base claim respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMIT CHATLY/Primary Examiner, Art Unit 2622